DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Specification
The abstract of the disclosure is objected to because it includes the phrase “are provided” in line 2 which is implied and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8-9, 12 are objected to because of the following informalities:  
MPEP § 608 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “treatment mixture is preferably enriched”. The word preferably renders the claim vague and indefinite as it is unclear if any limitation after preferably is required for the claims.
Claim 11 recites, “approximately 400 nanometers to approximately 600 nanometers”. The term “approximately” renders the claim vague and indefinite as applicant has not defined how close “approximately” is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (US 2012/0252103, previously cited) in view of Leo (US 11096349) and Javan et al. (US 2012/0117869, previously cited).
Regarding claim 1, Deanne teaches an enclosed system for cultivating and harvesting a duckweed-based biomass (can be used for duckweed), the enclosed system comprising: 
a filter (148 Figure 1) and a UV sanitizer (146 Figure 1; Paragraph [0052], lines 5-7), the filter and UV sanitizer being configured to process an untreated water to form a treated water (Paragraph [0052], lines 1-5; “growth medium”); 
a water treatment system (See Annotated Figure 1 below; Reference A) including at least one nutrient tank (16 Figure 1) containing at least one nutrient (Paragraph [0030], lines 1-22), the treated water (150; Paragraph [0052], lines 1-5) and at least one treatment tank (Figure 1; Reference 100, 146, and 148) containing a treatment mixture 14 (Figure 1); 
a cultivation (200) and harvesting (300 Figure 1) system including a plurality of growing vessels (202 Figure 9a; Paragraph [0060],lines 1-2) configured to receive duckweed and the treatment mixture for cultivating the duckweed-based biomass, each growing vessel including an associated light source (216 Figure 9a; Paragraph [0060], lines 1-2) and an outlet (156 Figure 7; Paragraph [0054], lines 1-3) for harvesting of the cultivated duckweed-based biomass; 
a conduit (310 Figure 10; Paragraph [0085]) to which the outlet of each growing vessel is coupled, such that the cultivated duckweed-based biomasses of the plurality of growing vessels are combined in the conduit as a combined mixture; and 
a mechanical separator (300/350 Figure 10; Paragraph [0084] lines 1-3 and [0086]) configured to separate cultivated duckweed from harvest water of the combined mixture, the enclosed system being configured to recycle the separated harvest water to at least one of the conduit and the plurality of growing vessels (Paragraph [0084]), 
wherein the water treatment system provides for mixing of the at least one nutrient and the treated water to form the treatment mixture [Paragraph [0054], lines 1-3 and 6-8) which is supplied to the cultivation and harvesting system for facilitating growth of the duckweed-based biomass. 

    PNG
    media_image1.png
    335
    634
    media_image1.png
    Greyscale

Deane is silent about a supply tank configured to receive the treatment mixture from the at least one treatment tank and a first outlet for recirculation of a portion of the treatment mixture to the supply tank.
Leo teaches an enclosed cultivation system (abstract and figs) including a water treatment system (fig. 1A, A1, A2, A3, Col. 3, lines 1-22), including at least one nutrient tank (600, 700, 800, fig. 1A, col. 35, lines 35-67); a cultivation and harvesting system including a supply tank (500) configured to receive the treatment mixture from the at least one treatment tank (see fig. 1A, 500), a plurality of growing vessels (100, 200) including an associated light source (L1, L2), and a first outlet for recirculation of a portion of the treatment mixture to the supply tank (see lines 211, 210, 111, 110 in fig. 1A recirculating back to supply tank 500, Col. 26, lines 39-58).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the cultivation system of Deane include a supply tank and a recirculation outlet, as taught by Leo, in order to allow for the recollection of nutrients to be redistributed in the system.
However, neither Deane nor Leo teach a system with both a first outlet for recirculation of a portion of the treatment mixture to the supply tank and a second outlet for harvesting the cultivated duckweed.
Javan teaches a system for culturing and harvesting a duckweed based biomass (abstract, duckweed as per para 0067), the system including a growing vessel (2, fig. 1, para 0077) having a first outlet (8, fig. 1, para 0077) for recirculation of a portion of the water to the tank (para 0058) and a second outlet (5, fig. 1, para 0077) for harvesting the cultivated duckweed based biomass (fig. 1) and a mechanical separator (para 0066, screen) configured to separate cultivated duckweed from harvest water (para 0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the cultivation system of modified Deane include both a first and second outlet, as taught by Javan, in order to all for the safe removal and recirculation of water overflow while also allowing for simultaneous harvest of duckweed (para 0058, 0077, fig. 1 of Javan).
If the applicant disagrees that the separator as disclosed by Deane is a mechanical separator, Javan teaches a mechanical separator (screen para 0066, as above).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the cultivation system of modified Deane include the mechanical separator of Javan, in order to filter the duckweed from the water and since the equivalence of the separators for their use in separating cultivated duckweed from harvest water is known in the art and the selection of any known equivalents to separate cultivated duckweed from harvest water would be within the level of one of ordinary skill in the art.

Regarding claim 2, modified Deane teaches the enclosed system according to claim 1 as stated above, wherein the at least one nutrient tank contains a mixture of organic nutrients and inorganic nutrients (Paragraph 0030 of Deane).  
Regarding claim 3, modified Deane teaches the enclosed system according to claim 1 as stated above, where the at least one nutrient is selected from the group consisting of nitrogen (N), phosphorus (P), potassium (K), sulfur (S), calcium (Ca), iron (Fe), magnesium (Mg), boron (B), manganese (Mn), copper (Cu), zinc (Zn) and molybdenum (Mo) (Paragraph 0030 of Deane).  
Regarding claim 6, modified Deane teaches the enclosed system according to claim 1 as stated above, wherein the treatment mixture is preferably enriched with at least one of carbon dioxide and oxygen (Paragraph [0032] of Deane).  
Regarding claim 10, modified Deane teaches the enclosed system according to claim 1 as stated above, wherein each growing vessel includes an inlet (154 Figure 7), and a meandering flow channel (Figure 7, A) extending from the inlet to the outlet, such that the treatment mixture which is supplied to the inlet of each growing vessel mixes with the duckweed as it travels through the meandering flow channel towards the outlet (Paragraph [0061], of Deane).  
Regarding claim 11, modified Deane teaches the enclosed system according to claim 1 as stated above, wherein the associated light source of each growing vessel is an overhead light source (216b Figure 7) which emits light in the visible spectrum of approximately 400 nanometers to approximately 600 nanometers (Paragraph [0072], of Deane).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deane as modified by Leo and Javan as applied to claim 1 above, and further in view of ASHRAE (NPL document).
Regarding claim 5, modified Deane discloses the enclosed system according to claim 1 as stated above.
Modified Deane fails to teach wherein the UV sanitizer utilizes germicidal fluorescent lamps at a wavelength of 250-270 nanometers.  
ASHRAE teaches in the analogous art of UV germicidal energy, UV sanitizer germicidal fluorescent lamps being between 250-270 nanometers (ASHRAE page 2, lines 32-33 discloses UV germicidal energy being made of UV-C waves. Page 9, lines 8-9 disclose UV-C waves being between 200-280 nanometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UV sanitizer as disclosed by DEANE with the germicidal fluorescent lamps at a wavelength of 250-270 nanometers as taught by ASHRAE in order to ensure that viruses, bacteria and contaminates are optimally sanitized, and since discovering the optimum range involves only routine skill in the art. In re Aller, 105 USPQ 223.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deane as modified by Leo and Javan, as applied to claim 1 above, and further in view of Carman (US 2016/0095301).
Regarding claim 7, modified Deane discloses the enclosed system according to claim 1 as stated above.
Modified Deane fails to disclose wherein the growing vessels are arranged in a vertically stacked and spaced-apart orientation.  
Carman teaches, in the analogous art of plant structures, growing vessels arranged in a vertically stacked and spaced-apart orientation (Paragraph [0021], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosed system as taught by modified Deane with the growing vessels arranged in a vertically stacked and spaced-apart orientation as taught by Carman in order to enhance the growth of the duckweed (Paragraph [0021]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deane as modified by Leo and Javan, as applied to claim 1 above, and further in view of Smith et al. (US 2011/0290202, hereafter referred to as Smith).
Regarding claim 8, modified Deane teaches the enclosed system according to claim 1 as stated above.
Modified Deane fails to teach wherein each growing vessel has a water level ranging from 0.25 to 1 foot.  
Smith teaches, in the analogous art of plant containers, growing vessels with a water level of 0.25 feet (Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing vessels as taught by modified Deane with the water level being 0.25 feet as taught by Smith in order for the duckweed to have optimal growth (Paragraph [0022], lines 3-6).
Regarding claim 9, modified Deane teaches the enclosed system according to claim 1 as stated above.
Modified Deane fails to teach wherein the water level in each growing vessel ranges from 2 to 3 inches.  
Smith teaches, in the analogous art of plant containers, growing vessels with a water level of 3 inches (Paragraph [0022], lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing vessels as taught by modified Deane with the water level being 3 inches as taught by Smith in order for the duckweed to have optimal growth (Paragraph [0022], lines 3-6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deane as modified by Leo and Javan, as applied to claim 1 above, and further in view of Moss (See NPL document).
Regarding claim 12 modified Deane teaches the enclosed system according to claim 1 as stated above.
Modified Deane fails to disclose wherein a ratio of the weight of duckweed to a growing area within each growing vessel ranges from 0.25 ounces of duckweed per 1 square foot of growing area to 1 ounce of duckweed per 1 square foot of growing area.
Moss teaches, in the analogous art of duckweed harvesting, Moss teaches a ratio of the weight of duckweed to a growing area within each growing vessel being 0.328 ounces of duckweed per 1 square foot of growing area (Page 11, lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing vessels as taught by modified Deane with the ratio of the weight of duckweed to a growing area within each growing vessel range from 0.25 ounces of duckweed per 1 square foot of growing area to 1 ounce of duckweed per 1 square foot of growing area as taught by Moss to ensure that optimal growth conditions are met for harvesting demands, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that Deane fails to teach the enclosed system being configured to recycle the separated harvest water to at least one of the conduit and the plurality of growing vessels. Applicant argued that, “water is transferred to pump 322 which in turn is connected back to the gas mixer unit 100 to recycle this water. In contrast, the claimed invention calls for recycling of the separated harvest water to either the conduit containing the combined mixture or the plurality of growing vessels. Such a configuration is not disclosed in Deane.”
This is not found persuasive because para 0084 of Deane states, “The drain hole can be connected to a pump 322 which in turn can be connected back to the gas mixer unit to recycle any recovered volumes of growth media solution.” Furthermore element 100 of Deane is connected to the growing vessels 200 of Deane, any solution that returns to 100 will be distributed to 200, thus the water is recycled back to the growing vessel as claimed. 
Applicant’s arguments with respect to Deane (all claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to water treatment in plant growing systems and/or the growing of algae or duckweed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619